DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 12- 19   is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1-as cited in IDS) in view of Francois JP 2016100598A in view of Yin (US Patent 7,772,673 B1)

Regarding claim 1, Oohira et al discloses an isolating Hall sensor structure  (fig 20) comprising: a support structure (11)formed of a substrate layer (11c) and an oxide layer(11d): a semiconductor region(11e) of a first conductivity type(N-type) that is integrally connected to  top side of the oxide layer(11d)[0160]: at least one trench (19)extending from the top side of the semiconductor region(11e) to the oxide layer (11d)of the support structure (11) [0161] fig. 20, the at least one trench (19) surrounding a box region (active region)(12a/12b/HP) (fig. 20)of the semiconductor region (11e); at least three first semiconductor contact regions(14a-14f) of the first conductivity type (N-type) (fig. 20), each extending from a top side of the semiconductor region(11e) into the semiconductor region(11e), the first semiconductor contact regions (14a-14f) being arranged in the box region(12a/12b/HP)  of the semiconductor region(11e) and are spaced apart from one another(fig. 18a/20); a first metallic connection contact layer (15a-15f) arranged on each the first semiconductor contact regions(14a-14f); at least one second semiconductor contact region(24) of a second conductivity type(P-type-[0152]) (fig. 20)that extends in the box region(12a/12b/HP)  from the top side of the semiconductor region(11e) into the semiconductor region(11e), each second semiconductor contact region(24) extending at least partially along the trench(19) and is spaced from the first semiconductor contact regions(14a-14f); 
The twelfth embodiment of Oohira et al fails to teach a second metallic connection contact layer arranged on each second semiconductor contact region, and a plurality of trenches each extending from the top side of the semiconductor region to the oxide layer of the support structure the plurality of trenches surrounding a box region (active region) and a dielectric isolation layer formed on side of each of the plurality of trenches.
However, in third embodiment, Oohira et al discloses an electrode material 21 fixed to a predetermined electric potential through wiring together with diffusion layers (second semiconductor contact region)[0083]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the electrode material 21 of the third embodiment such that a second metallic connection contact layer (21) arranged on each second semiconductor contact region(24) results to provide a stable electric potential environment and maintain detection accuracy. Furthermore, to function as a shield with respect to noises from the upper direction of the Hall element and therefore raise noise resisting properties [0083] [0085[0159].
Francois et al discloses a plurality of trenches (132) each extending from the top side of a semiconductor region to an oxide layer (104)of the support structure the plurality of trenches (132)surrounding a box region (active region) (fig. 6 para 6) .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oohira et al with Francois et al to prevent circuit parts and sensor parts from contacting.
Oohira et al in view of Francois et al discloses all the claim limitations above but fails to teach a dielectric isolation layer formed on side of each of the plurality of trenches.
However, Yin et al  teaches deep trench isolation regions to separate active region (216 from other devices using oxide liner 210 (col. 3, lines 1-2 and lines 60-67 and col. 4, lines 1-3).  It would have been obvious to one of ordinary skill in the art to further modify Oohira et al and François et al with the teachings of Yin eta  in order to sufficiently fill the trenches.

Regarding claim 3, Oohira et al discloses wherein the Hall sensor structure has
exactly one second semiconductor contact region (24) and the second semiconductor
contact region has a closed form extending along a perimeter of the box region (HP or 12a/12b) of the semiconductor region (11e) (fig. 17a/17b/fig. 19/fig. 20).
Regarding claim 4, Oohira et al discloses wherein all second semiconductor
contact regions (24) contained in the Hall sensor structure extend along at least 50% or at least 75% or at least 95% of a perimeter of the box region (HP /12a/12b) of the semiconductor region (11e) (fig. 17a/17b/fig. 19/fig. 20).
Regarding claim 5, Oohira et al discloses wherein the box region (12a/12b/HP) of the semiconductor region (11e) has a rectangular top side, and wherein the at least one second semiconductor contact region (24) extends along a first edge and/or along a second edge and/or along a third edge and/or along a fourth edge of the rectangular top side (fig. 17a).
Regarding claim 6, Oohira et al discloses wherein each second semiconductor
contact region (24) adjoins the trench (19) (fig. 20).
Regarding claim 7, Yin et al discloses wherein each of the plurality of trenches is filled with a polysilicon(col. 3, lines 1-2 and lines 60-67 and col. 4, lines 1-3).
Regarding claim 9, Oohira et al discloses wherein the first conductivity type is n-
type and the second conductivity type is p-type or wherein the first conductivity type is
p-type and the second conductivity type is n-type [0160] [0152] fig. 17b/fig. 20.
Regarding claim 12, Oohira et al discloses wherein at least regions of the
semiconductor region(11e) that extend between the first semiconductor contact regions (14a, 14e , 14f or 14b ,14c, 14d)  are free of threshold voltage implantation (fig. 17a/18a/fig. 20).
Regarding claim 13, Oohira et al discloses wherein the first semiconductor
contact regions(14a, 14e , 14f or 14b ,14c, 14d)  are each spaced apart from the trench (19) (fig. 17a/fig. 20)
Regarding claim 14, Oohira et al discloses wherein the first semiconductor contact regions (15a-15e) are each spaced apart from the trench (19). fig. 17a/20)
Regarding claim 15, Oohira et al discloses wherein the at least three first
semiconductor contact regions 14a, 14e , 14f or 14b ,14c, 14d)  each have a first metallic connection contact layer (15a-15e) formed thereon fig. 17a/20)
Regarding claim 16, Oohira et al fails teach the limitations of claim 16. Francois et al teaches further comprising a third dielectric isolation layer (180) formed on a top surface of the semiconductor region between the at least three first semiconductor contact regions (160) pp 5 para 1 and  8.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oohira et al with Francois et al to provide passivation to the upper connections.
Regarding claim 17, Francois et al discloses  wherein the plurality of trenches(132) comprises exactly two trenches(para6 fig. 6) .

Regarding claim 18, Francois et al discloses wherein the substrate(100) is a silicon-on- insulator (SOI) semiconductor wafer (pp. 3 para 6).
Regarding claim 19, Yin et al discloses  wherein the oxide layer210 forms a bottom of the plurality of trenches (col. 3, lines 1-2 and lines 60-67 and col. 4, lines 1-3).  
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1-as cited in IDS)  in view of Francois JP 2016100598A and  Yin (US Patent 7,772,673 B1) as applied to claim 1 and further in view of Oohira (US Pub no. 2006/0097715 A1)
Regarding claim 2, Oohira et al (‘068) as modified by Francois et al & Yin et al discloses all the claim limitations of claim 1 but fails to teach wherein the semiconductor contact region has a layer thickness of 0.1 µm - 4 µm.
However, Oohira et al (‘715) discloses wherein the semiconductor contact region (13a to e) has a layer thickness of 0.1 µm - 4 µm [0262]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oohira et al (‘068) , Francois, & Yin et al with the teachings of Oohira et al (‘715) to optimize current flow through the magnetic field detection portion.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1) in view of Francois JP 2016100598A and  Yin (US Patent 7,772,673 B1) as applied to claim 1 and further in view of Ujihara (US Pub no. 2015/0270337 A1).
Regarding claim 8, Oohira et al as modified by Francois et al & Yin et al discloses all the claim limitations of claim 1 and further teaches wherein side walls of the trench are formed by the semiconductor region but fails to teach and are coated with a second dielectric isolation layer, and wherein the second dielectric isolation layer has a thickness between 3 nm and 30 nm.
However, Ujihara et a; teaches a semiconductor substrate (1) is etched to form STI trenches that are oxidized to form a liner oxide (5) layer having a thickness of 4 nm [0032] [0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oohira et al Francois et al & Yin et al such that the trench is coated with a second dielectric isolation layer, and wherein the second dielectric isolation layer has a thickness between 3 nm and 30 nm as taught by Ujihara et al results to enhance electron trapping.
Claims 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1) in view  Francois et al & Yin et al in view of as applied to claim 1 and further in view of Ausserlechner (US Pub no. 2017/0236996 A1).
Regarding claim 10, Oohira et al as modified by Francois et al & Yin et al discloses all the claim limitations of claim 1 but fails to teach wherein the first semiconductor contact regions each have a dopant concentration of 5•1018 N/cm3.
However, Ausserlechner et al discloses a vertical hall sensor device where in the semiconductor contact regions (102a-c) each have a dopant concentration of 5•1018 N/cm3 [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oohira et al , Francois et al & Yin et al with the teachings of Ausserlechner et al to optimize sensitivity of the hall element.
Regarding claim 11, Ausserlechner et al discloses wherein the semiconductor region (102, 104,106) has a dopant concentration of 5•1014 — 5•1017 N/cm3  [0027]
Claim(s) 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1-as cited in IDS) in view of Francois JP 2016100598A 
Regarding claim 20, Oohira et al discloses An isolating Hall sensor structure comprising:
 a substrate layer (11); an oxide layer (11d)disposed on the substrate layer (11); a semiconductor region(11e) of a first conductivity type connected to a top side of the oxide layer(11d) fig. 20);
a trench (19)extending from the top side of the semiconductor region to the oxide layer (11d)of the support structure and surrounding an active region of the semiconductor region (fig. 20); three first semiconductor contact regions(14a-e) of the first conductivity type, the first semiconductor contact regions being arranged in the active region of the semiconductor region and are spaced apart from one another(fig. 20/fig. 17a); a first metallic connection contact layer (15a-e)arranged on each the first semiconductor contact regions(14a-e); at least one second semiconductor contact region of a second conductivity type(24), each second semiconductor contact region extending at least partially along the trench (fig. 20)and is spaced from the first semiconductor contact regions(14a-e); The twelfth embodiment of Oohira et al fails to teach a second metallic connection contact layer arranged on each second semiconductor contact region, and a plurality of trenches each extending from the top side of the semiconductor region to the oxide layer of the support structure the plurality of trenches surrounding a box region (active region) and a dielectric isolation layer formed on side of each of the plurality of trenches.
However, in third embodiment, Oohira et al discloses an electrode material 21 fixed to a predetermined electric potential through wiring together with diffusion layers (second semiconductor contact region)[0083]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the electrode material 21 of the third embodiment such that a second metallic connection contact layer (21) arranged on each second semiconductor contact region(24) results to provide a stable electric potential environment and maintain detection accuracy. 
Oohira et al fails to teach a plurality of trenches each extending from the top side of the semiconductor region to the oxide layer of the support structure, the plurality of trenches surrounding an active region of the semiconductor region.
Francois et al discloses a plurality of trenches (132) each extending from the top side of a semiconductor region to an oxide layer (104)of the support structure the plurality of trenches (132)surrounding a box region (active region) (fig. 6 para 6) .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oohira et al with Francois et al to prevent circuit parts and sensor parts from contacting.
Allowable Subject Matter
Claim 21 is  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations  including wherein at least regions of the semiconductor region that extend between the first semiconductor contact regions or an entirety of the semiconductor region are free of threshold voltage implantation was not found in prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813